MEMORANDUM **
Jose Armando Rodriguez-Martinez appeals from the district court’s order denying his motion to suppress evidence obtained when Border Patrol agents stopped his vehicle using a tire deflation device. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the district court’s denial of the suppression motion de novo, United States v. Crawford, 372 F.3d 1048, 1053 (9th Cir.2004) (en banc), the factual findings for clear error, Ornelas v. United States, 517 U.S. 690, 699, 116 S.Ct. 1657, 134 L.Ed.2d 911 (1996), and we affirm.
The Border Patrol agents had probable cause to stop Rodriguez-Martinez’s vehicle after the agents saw him, in tandem with another vehicle, drive into the United States from Mexico at a spot other than a recognized border crossing point. That fact alone justifies the stop. See United States v. Hemandez-Gareia, 284 F.3d 1135, 1140 (9th Cir.2002).
Moreover, the district court did not err in ruling that the agents’ use of a tire deflation device to stop the vehicle was not “excessive force” or unreasonable under the circumstances. See id.; Scott v. Harris, 550 U.S. 372, 127 S.Ct. 1769, 1778, 167 L.Ed.2d 686 (2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.